UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-4943


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

EARNEST ROUSE,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, Senior District
Judge. (1:08-cr-00947-MBS-5)


Submitted:   June 25, 2015                 Decided:   June 29, 2015


Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Affirmed and remanded by unpublished per curiam opinion.


James P. Rogers, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Kelly Wilson Hall, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Earnest Kenneth Rouse appeals the district court’s judgment

revoking his supervised release and sentencing him to 24 months’

imprisonment.      Counsel has filed a brief pursuant to Anders v.

California,   386    U.S.     738    (1967),    stating       that   there   are    no

meritorious      grounds     for    appeal   but   questioning        whether      the

district court clearly erred by finding by a preponderance of the

evidence that Rouse violated his supervised release by committing

aggravated assault.        Rouse was informed of his right to file a pro

se supplemental brief, but he has not done so.                  We affirm.

      To revoke supervised release, a district court need only find

a violation of a condition of supervised release by a preponderance

of the evidence.     18 U.S.C. § 3583(e)(3) (2012); United States v.

Copley, 978 F.2d 829, 831 (4th Cir. 1992).                This standard is met

when the court “believe[s] that the existence of a fact is more

probable than its nonexistence.”             United States v. Manigan, 592

F.3d 621, 631 (4th Cir. 2010) (internal quotation marks omitted).

“[W]e review a district court’s factual findings underlying a

revocation for clear error.”           United States v. Padgett, ___ F.3d

___, ___, 2015 WL 3561289, at *1 (4th Cir. June 9, 2015).                       There

is clear error if, after reviewing the record, we are “left with

the   definite     and     firm    conviction    that     a    mistake   has    been

committed.”      United States v. Span, ___ F.3d ___, ___, 2015 WL



                                         2
3541800, at *3 (4th Cir. June 8, 2015) (internal quotation marks

omitted).

     We conclude that the district court did not clearly err by

finding by a preponderance of the evidence that Rouse committed

aggravated assault, as the three victims testified that Rouse

chased after them with a sword, threatening to kill them. Although

Rouse denied committing the assaults, we defer to the district

court’s decision to credit the victims’ testimony over Rouse’s.

See United States v. Cates, 613 F.3d 856, 858 (8th Cir. 2010)

(holding that credibility determinations made by district court at

revocation hearings are rarely reviewable on appeal).

     In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious grounds for appeal.             We

note, however, that the “Nature of Violation” 12 was Rouse’s

failure to pay restitution, not his commission of new criminal

conduct, as stated on the revocation order.         Accordingly, although

we affirm the district court’s judgment, we remand for correction

of the clerical error.

     This court requires that counsel inform Rouse, in writing, of

the right to petition the Supreme Court of the United States for

further review.    If Rouse requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court   for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

                                      3
was served on Rouse.       We dispense with oral argument because the

facts   and   legal    contentions    are   adequately    presented    in   the

materials     before   this   court   and   argument    would   not   aid   the

decisional process.

                                                       AFFIRMED AND REMANDED




                                       4